FORM 6-K SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of October, 2007 (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.) Form 20-F ü Form 40-F (Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. ) Yes No ü (If "Yes" is marked, indicate below the file number assigned to registrant in connection with Rule 12g3-2(b): 82-. ) N/A Huaneng Power International, Inc. West Wing, Building C, Tianyin Mansion No. 2C Fuxingmennan Street Xicheng District Beijing, 100031 PRC This Form 6-K consists of: An announcement on increase of power generation in the first three quarters of 2007 of Huaneng Power International, Inc. (the “Registrant”), made by the Registrant in English on October 11, 2007. (a Sino-foreign joint stock limited company incorporated in the People’s Republic of China) (Stock Code: 902) Power Generation Increases 11.24% in the first THREE QUARTERS of 2007 OVERSEAS REGULATORY ANNOUNCEMENT This announcement is made pursuant to Rule 13.09 of the Rules Governing the Listing of Securities on The Stock Exchange of Hong Kong Limited. Huaneng Power International, Inc. (the “Company”) announced its power generation in the first three quarters of 2007. Based on the Company’s preliminary statistics, for the first three quarters up to 30 September 2007, the Company’s total power generation based on a consolidated basis amounted to 124.521 billion kWh, an increase of 11.24% over the same period last year. The power generation of Xindian Power Plant, Luohuang Power Plant, Huaiyin Power Plant, Taicang Power Plant, Shanghai Combined Cycle and Nanjing Power Plant increased significantly as compared to the same period last year. The increase in power generation of the Company’s power plants was mainly attributable to the following reasons: 1. By reinforcing its strategy research, the Company has adopted effective sales and marketing strategies, thereby capturing more market shares. 2. The stable operation of the newly operated generating units at Yuhuan Power Plant (Phase I), Luohuang Power Plant (Phase III) and Huaiyin Power Plant (Phase III) contributed to the growth of the Company´s power generation. 3. The steady increase of power demand in the regions where the Company´s power plants are located provided favourable market conditions for more power generation by the Company´s power plants. 1 The power generation of each of the Company’s power plants in the first three quarters of 2007 was listed below (in billion kWh): Dalian 7.808 Taicang 7.992 Fuzhou 5.912 Huaiyin 6.304 Nantong 6.018 Yushe 4.136 Shangan 5.223 Qinbei 5.418 Shanghai Shidongkou Second 5.660 Xindian 3.433 Shantou Coal-fired 5.247 Yingkou 3.847 Dandong 3.736 Jinggangshan 2.516 Nanjing 2.851 Yueyang 4.738 Dezhou 9.628 Luohuang 7.606 Jining 1.934 Pingliang 5.684 Weihai 3.137 Shanghai Combined Cycle 0.514 Shanghai Shidongkou First 5.348 Yuhuan 8.626 Changxing 1.205 By Order of the Board Huang Jian Company Secretary As at the date of this announcement, the directors of the Company are: Li Xiaopeng Qian Zhongwei (Executive Director) (Independent non-executive director) Huang Yongda Xia Donglin (Non-executive Director) (Independent non-executive director) Na Xizhi Liu Jipeng (Executive Director) (Independent non-executive director) Huang Long Wu Yusheng (Non-executive Director) (Independent non-executive director) Wu Dawei Yu Ning (Non-executive Director) (Independent non-executive director) Shan Qunying (Non-executive Director) Ding Shida (Non-executive Director) Xu Zujian (Non-executive Director) Liu Shuyuan (Non-executive Director) Beijing, the PRC 11 October 2007 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the under-signed, thereunto duly authorized. HUANENG POWER INTERNATIONAL, INC. By/s/ Huang Jian Name: Huang Jian Title: Company Secretary Date:October 12, 2007
